DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on June 23 of 2022, has been entered.  Claims 1-5, 8 and 10 have been amended.  Claim 9 has been cancelled.  No claim has been added.  Claims 1-8 and 10 are still pending in this application, with claims 1 and 10 being independent.
 
Applicant’s amendment to the claims have overcome the claim objections, and claim rejections under 35 USC 112, as detailed in sections 9-15 of the previous Office Action (mailed March 24, 2022).  Therefore, the cited objections and rejections have been withdrawn. 
 
Applicant’s amendment to the claims have further overcome the claim rejections under the judicially created doctrine of non-statutory double patenting, under 35 U.S.C. 102(a)(1), and under 35 U.S.C. 103, as detailed in sections 19-31 of the previous Office Action (mailed March 24, 2022).  Therefore, the cited objections and rejections have been withdrawn.

It is noted that the applicant has failed to provide a copy of the amended abstract in a separate page, as required by 37 CFR 1.72b. However, to expedite prosecution, the Examiner has provided a copy of the newly amended abstract on a separate page.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Such amendment is required to correct minor typographical errors, and lack of antecedent basis issues.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Abstract:	A light source device includes a plurality of light sources; a condensing optical member; a fluorescent unit that converts at least a portion of the light from the light sources and condensed by the optical member into light including converted light and light from the light sources; and a sensor that detects an anomaly in the fluorescent unit, such sensor disposed within a circular area circumscribed by the light sources.

CLAIM 1.	A light source device, comprising: 
a plurality of excitation light sources that emit primary light; 
an optical member that condenses the primary light; 
a fluorescent device that converts at least a portion of the primary light condensed by the optical member, and emits secondary light including primary light and wavelength converted light; 
a sensor that detects an anomaly in the fluorescent device; and
a filter disposed between the sensor and the optical member that blocks light in a predetermined wavelength band;
wherein when seen along an optical axis of the primary light emitted by the plurality of excitation light sources, the sensor is disposed inside an imaginary circle having a diameter defined as a line segment connecting a first excitation light source among the plurality of excitation light sources and a second excitation light source among the plurality of excitation light sources. 

CLAIM 5.	The light source device according to claim 1, further comprising: 
a substrate, 
wherein the plurality of excitation light sources and he sensor are disposed on a first surface of [[a]]the substrate.

CLAIM 10.	A light source device, comprising: 
a plurality of excitation light sources that emit primary light; 
an optical member that condenses the primary light; 
a fluorescent device through which the primary light condensed by the optical member enters and which emits secondary light including the primary light and wavelength converted light, the wavelength converted light being at least some of the primary light on which wavelength conversion is performed; 
a control device; and 
a sensor that detects an anomaly in the fluorescent device, by detecting light travelling back from the fluorescent device to the plurality of excitation light sources via the optical member, the sensor outputting a signal indicating the detected light to the control devices; and 
a filter disposed between the sensor and the optical member that blocks light in a predetermined wavelength band, 
wherein, when seen along an optical axis of the primary light emitted by the plurality of excitation light sources, the sensor is disposed inside an imaginary circle having a diameter defined as a line segment connecting a first excitation light source among the plurality of excitation light sources and a second excitation light source among the plurality of excitation light sources.

Allowable Subject Matter
Claims 1-8 and 10 (as previously amended) are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches an illumination apparatus including at least two light sources; an optical member for condensing light from the light source; a wavelength conversion member for receiving light condensed by the lens, converting at least a portion of such light into light having a different wavelength, and outputting a mixture of converted and unconverted light; a sensor for detecting an anomaly in the wavelength conversion member; and a filter disposed between the optical member and the sensor, for blocking a predetermined wavelength of light band. The sensor is disposed, when seen along an optical axis of the primary light emitted by the plurality of excitation sources, inside a circle having a diameter defined by the line segment connecting first and second ones of the plurality of excitation light sources.
While the use and advantages of sensors, specifically for monitoring the performance of light sources and wavelength converting members, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically such sensor being disposed inside a circle having a diameter defined by the line segment connecting first and second ones of the plurality of excitation light sources, when seen along an optical axis of the primary light emitted by the plurality of excitation sources, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875